ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Skanska USA Building, Inc.                     ) ASBCA Nos. 62142, 62579
                                               )
Under Contract No. W9126G-12-C-0051            )

APPEARANCES FOR THE APPELLANT:                    Thomas J. Walthall, Jr., Esq.
                                                  Allen V. Wilson, Esq.
                                                   Sanderford & Carroll, PC
                                                   San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Dawn-Carole Harris, Esq.
                                                  Jeanelle S. Patel, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: June 9, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62142, 62579, Appeals of Skanska
USA Building, Inc., rendered in conformance with the Board’s Charter.

       Dated: June 9, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals